DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being rejected by Docherty et al. (US 6,915,154).
With respect to claim 35, Docherty et al. discloses a method of determining the patency of a vessel proximal to a tissue (col. 4, lines 9-11; heart in col. 3, line 37) comprising administering a fluorescent dye to the subject (col. 4, lines 11-12; col. 6, lines 58-60), applying a sufficient amount of energy to the tissue such that the fluorescent dye fluoresces (col. 6, lines 63-64), obtaining a fluorescent image of the tissue (col. 4, lines 12-13; col. 6, lines 65-67), and observing the image to determine whether one or more vessels proximal to the tissue is patent (col. 4, lines 14-24). With respect to claim 41, Docherty et al. discloses wherein the fluorescent dye is a tricarbocyanine dye or an analog thereof (col. 7, lines 1-5). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Docherty et al. (US 6,915,154).
Docherty et al. discloses the subject matter substantially as claimed except for an ablation procedure. However, Docherty et al. discloses the benefit of imaging during endarterectomies and other various surgical procedures related to vessels (col. 4, lines 35-59). Therefore, it would have been obvious to one of ordinary skill in the art to have obtained images during an ablation procedure.
Allowable Subject Matter
Claims 1-2, 5, 7-10, 16, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method of determining the patency of a vessel proximal to a tissue comprising a flap or graft, wound or burn in a subject comprising administering a fluorescent dye to the subject; applying energy to the tissue such that the fluorescent dye fluoresces; and particularly, determining from the image whether one or more vessels proximal to the tissue that comprises the flap or graft, wound, or burn is patent. 
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Applicant argues that the reference does not teach determining from the fluorescent image of the heart tissue a position of the one or more major vessels to decrease the risk of iatrogenesis during a cardiac ablation procedure. However, the Examiner respectfully disagrees with the applicant. Docherty et al. discloses evaluating the at least one image to assess the patency of the vessel portion (col. 4, lines 12-15). Therefore, Docherty et al. discloses determining position of one or more vessels. With respect to decreasing the risk of iatrogenesis, it is considered as intended use. The claim merely recites determining position of a vessel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793